Citation Nr: 0616391	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  02-11 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a back disability, 
to include as secondary to service-connected disabilities of 
the knees, feet and ankles.  

2.  Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for a back disability.

3.  Entitlement to a rating in excess of 20 percent disabling 
for a right ankle disability.

4.  Entitlement to a rating in excess of 10 percent disabling 
for a left ankle disability.

5.  Entitlement to a rating in excess of 10 percent disabling 
for a right knee disability.

6.  Entitlement to a rating in excess of 10 percent disabling 
for a left knee disability.  



REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from June 1995 to January 
1998.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of November 2001 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
St. Louis, Missouri, which denied service connection for a 
back disorder to include as secondary to the veteran's 
service-connected knees and ankles disabilities.  This case 
also comes before the Board from an April 2003 rating 
decision which denied entitlement to an increased rating for 
a left ankle disorder and granted a 20 percent rating for a 
right ankle disorder and from a June 2003 rating decision 
which denied increased ratings for the veteran's bilateral 
knee disabilities.   

The Board notes that although the veteran in his May 2004 
substantive appeal appeared to have limited the appeal to the 
issues involving the left ankle and right knee, the RO 
accepted this appeal for both knees and both ankles as per a 
September 2004 DRO informal conference, and the veteran's 
representative in a September 2004 statement likewise 
indicates that the appeal was intended to encompass both 
knees and both ankles.  The veteran is noted to have 
testified in February 2006 during a hearing before the 
undersigned at the RO (Travel Board hearing) regarding both 
knees and ankles and has not indicated any intention to 
withdraw any issues on appeal.  

The Board notes that the veteran's May 2004 substantive 
appeal also included a notice of disagreement with the RO's 
April 2004 denial of compensation for a back disorder 
pursuant to the provisions 38 U.S.C.A. § 1151.  Although the 
RO discussed this issue in a November 2005 supplemental 
statement of the case, the RO has yet to provide a separate 
statement of the case on these issues as required by the 
regulations.  See 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) 
(amending 38 C.F.R. 
§ 19.31 in January 2002 to provide that a supplemental 
statement of the case will not be used to announce an agency 
of original jurisdiction (AOJ's) decision on an issue not 
previously addressed in a statement of the case.  Thus, this 
issue will be REMANDED for the issuance of a separate 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that his service-connected bilateral 
ankle and knee disorders are more severe than currently 
evaluated.  He testified at his February 2006 Travel Board 
hearing that his knees immediately swelled up and worsened 
after his most recent VA examination and alleged that since 
his most recent examination he now uses braces on both knees.  
The VA medical records dated after the most recent VA 
examination from December 2003 do reflect that he has since 
been prescribed knee braces, while the examinations revealed 
he was not using knee braces.  

Furthermore, the evidence suggests that there is arthritis 
present in both knees, with the June 2003 VA examination 
diagnosing chondromalacia and osteoarthritis of both knees.  
According to VA General Counsel, in VAOPGPREC 9-98 (1998), 
when radiologic findings of arthritis are present, a veteran 
whose knee disability is evaluated under Diagnostic Codes 
5257 or 5259 is also entitled either to a separate 
compensable evaluation under Diagnostic Code 5260 or 5261, if 
the arthritis results in compensable loss of motion, or to a 
separate compensable evaluation under 5010 if the arthritis 
results in noncompensable limitation of motion and/or 
objective findings or indicators of pain.    

VA General Counsel also held that separate ratings under 
diagnostic code 5260 (limitation of flexion of the leg) and 
diagnostic code 5261 (limitation of extension of the leg) may 
be assigned for a disability of the same knee.  VAOPGCPREC 9-
2004 (Sept. 17, 2004).  VA Fast Letter 04-22 further 
clarified this General Counsel decision and noted that all VA 
examinations must record range of motion findings for flexion 
and extension.  VA Fast Letter 04-22 also pointed out that 
38 C.F.R. §§ 4.40, 4.45 and 4.59 must still be considered and 
that objective evidence of pain on motion must still be 
considered if there is compensable limitation of flexion and 
extension, although the rules against pyramiding would only 
allow pain on motion to possibly elevate only one of the 
compensable evaluations of motion.  Although the RO 
considered Codes 5257 and the Codes addressing limitation of 
motion in its April 2003 statement of the case, this 
adjudication predated VA Fast Letter 04-22 and the November 
2005 supplemental statement of the case did not address the 
potential applicability of these General Counsel opinions.  

Regarding the veteran's bilateral ankle disorder, the veteran 
has indicated that the ankles were worsening.  He testified 
that he was now using ankle braces on both ankles all the 
time.  A review of the most recent VA examinations addressing 
ankle complaints in April 2003 and December 2004 reveals that 
this examination only addressed the right ankle complaints in 
detail.  A VA examination should be conducted to address the 
severity of both ankles.  

In reference to the claim for entitlement to service 
connection for a back disability, the veteran has alleged 
that this condition was either caused directly by service, or 
was caused or aggravated by his service-connected 
disabilities of both knees and ankles, as well as by his 
service-connected pes planus.  The Board notes that none of 
the VA examinations of record address whether aggravation 
from the veteran's service-connected disabilities, including 
whether his service-connected pes planus may be a factor 
affecting his current back disability.  Although the April 
2001 VA back examination contained an opinion that there was 
no connection between the veteran's back disability and his 
service-connected knee or ankle disabilities, there is no 
discussion of aggravation, nor any discussion as to whether 
his service connected pes planus may also be an aggravating 
factor.  No discussion of any possible aggravation of the 
back disorder by his service-connected disabilities was made 
in the September 2005 VA examination, which only addressed 
the question as to whether a VA medical procedure caused his 
current back problems.  The veteran's Travel Board testimony 
is also noted to include allegations that he injured his back 
in the service during weight lifting.  His service medical 
records are noted to include a history of back problems, but 
no existing back problems mentioned in a March 1996 record.  

Furthermore, the veteran is noted to have been in receipt of 
Social Security disability benefits since September 2002.  
Although he submitted a copy of part of the decision awarding 
him benefits, it does not appear that records from the Social 
Security Administration have been obtained.  During his 
Travel Board hearing he testified that he was awarded the 
Social Security benefits because of his service-connected 
injuries, especially his knees and ankles, but was unsure 
whether his back factored into the decision.  He testified 
that he underwent an examination by a Social Security doctor 
prior to being awarded benefits.  Such records do not appear 
to be in the claims file.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2005).

Moreover, the veteran is noted to have submitted evidence to 
the RO in January 2006 after the most recent supplemental 
statement of the case was furnished in January 2005.  No 
waiver of RO review of additional evidence was given with 
this additional evidence.  

The Board further noted that after the RO issued an April 
2004 rating decision that denied service connection for a 
back disorder pursuant to 38 U.S.C.A. § 1151 the veteran 
filed a timely notice of disagreement with this issue in May 
2004.

The RO has yet to provide a separate statement of the case on 
this issue as required by the regulations.  Thus this issue 
is not properly before the Board and it is necessary for the 
RO to furnish a statement of the case in order to correctly 
institute the appellate process. See 67 Fed. Reg. 3099, 3104 
(Jan. 23, 2002) (amending 38 C.F.R. § 19.31 in January 2002 
to provide that a supplemental statement of the case will not 
be used to announce an agency of original jurisdiction 
(AOJ's) decision on an issue not previously addressed in a 
statement of the case).

Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet App. 473, which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal in regards to the 
increased rating claim, the veteran was not provided with 
notice of the type of evidence necessary to establish earlier 
effective date, if an increased rating were awarded for the 
claimed disability on appeal, nor in the case of the service 
connection claim was he advised of the evidence necessary to 
establish an initial disability rating or effective date, if 
service connection were awarded for the claimed disability on 
appeal.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim on appeal and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The VA must review the entire file 
and ensure for the issues appeal that all 
notification and development necessary to 
comply with 38 U.S.C.A. §§ 5103(a) and 
5103A (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.159 (2005)), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  

(a) The VA must send the veteran a 
corrective notice addressing the 
increased rating claims, that: (1) 
notifies the claimant that a schedular or 
extraschedular disability rating is 
determined by applying relevant 
diagnostic codes in the Rating Schedule, 
to provide a disability rating from 0% to 
as much as 100% (depending on the 
disability involved) based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment; (2) 
explains the information or evidence 
needed to establish an effective date, if 
a higher disability rating is granted, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006);  

(b) The VA must also send the veteran a 
corrective notice addressing the service 
connection claim, that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted, as outlined by the 
Court in Dingess/Hartman, supra. 

(c) The notice regarding both the  
service connection and increased rating 
issues must also (1) informs him of what 
he needs to provide; (2) what information 
VA has or will provide; and (3) request 
or tell the veteran to provide any 
evidence in his possession that pertains 
to his claim.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  The AMC should obtain from the Social 
Security Administration a copy of the 
decision that was said to have awarded 
the veteran Social Security disability 
benefits in 2002, as well as the medical 
records relied upon concerning that 
particular grant.  All efforts to obtain 
these records should be fully documented, 
and the Social Security Administration 
should provide a negative response if 
records are not available.

3.  After completion of the above, the 
AMC should schedule the veteran for a VA 
orthopedic examination to determine the 
nature and extent of his service-
connected bilateral ankle and knee 
disabilities.  The claims file, should be 
made available to and reviewed by the 
examiner(s) in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings, and note the active and passive 
range of motion of the right and left 
ankles in degrees.  An opinion should be 
made as to whether the limitation of 
motion for either ankle more closely 
resembles that of a marked limitation, or 
an ankylosis, and if so, whether the 
ankylosis is in plantar flexion less than 
30 degrees, or in plantar flexion between 
30 and 40 degrees, or in dorsiflexion 
between 0 and 10 degrees, or else is in 
plantar flexion at more than 40 degrees, 
in dorsiflexion at more than 10 degrees, 
or with abduction, adduction, inversion, 
or eversion deformity.  The examiner also 
should comment on the functional 
limitations caused by the veteran's 
service-connected right and left ankle 
disabilities.  It is requested that the 
examiner address the following questions:

(a) Does the left and right ankle 
disability cause weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, deformity, or 
atrophy?  If the severity of these 
manifestations cannot be quantified, the 
examiner should so indicate.  
Specifically, the examiner must address 
the severity of painful motion from 
intermediate degrees to severe.  The 
examiner must note at what degree in the 
range of motion that pain is elicited as 
well as the severity of such pain.  

(b) With respect to subjective complaints 
of pain, the examiner should comment on 
whether the subjective complaints are 
supported by objective findings; whether 
any pain is visibly manifested upon 
palpation and movement of the left and 
right ankle; and whether there are any 
other objective manifestations that would 
demonstrate disuse or functional 
impairment of the left or right ankle due 
to pain attributable to the service-
connected disabilities.  

(c) If muscle atrophy attributable to the 
service-connected left and right ankle 
disability is noted to be present in the 
ankles, the examiner should comment on 
the muscle group(s) affected and the 
extent and severity of muscle atrophy.

(d) The examiner must discuss what is the 
effect of all noted manifestations on the 
ability of the veteran to perform average 
employment in a civil occupation.  

Regarding the orthopedic examination to 
determine the nature and extent of his 
service-connected left and right knee 
disabilities, the claims file should be 
made available to and reviewed by the 
examiner(s) in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings, and note (1) whether the 
veteran does or does not have recurrent 
subluxation or lateral instability of the 
left and right knee, (2) The extent of 
arthritis of each knee shown by X-ray and 
(3) the active and passive range of 
motion of each knee in degrees.  The 
examiner also should comment on the 
functional limitations caused by the 
veteran's service-connected left and 
right knee disability.  It is requested 
that the examiner address the following 
questions:

(a) Does the left and right knee 
disability cause weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, deformity, or 
atrophy?  If the severity of these 
manifestations cannot be quantified, the 
examiner should so indicate.  
Specifically, the examiner must address 
the severity of painful motion from 
intermediate degrees to severe.  The 
examiner must note at what degree in the 
range of motion that pain is elicited as 
well as the severity of such pain.  

(b) With respect to subjective complaints 
of pain, the examiner should comment on 
whether the subjective complaints are 
supported by objective findings; whether 
any pain is visibly manifested upon 
palpation and movement of the left and 
right knee; and whether there are any 
other objective manifestations that would 
demonstrate disuse or functional 
impairment of the knee due to pain 
attributable to the service-connected 
disabilities.  

(c) If muscle atrophy attributable to the 
service-connected left and right knee 
disability is noted to be present, the 
examiner should comment on the muscle 
group(s) affected and the extent and 
severity of muscle atrophy.

(d) The examiner must discuss what is the 
effect of all noted manifestations on the 
ability of the veteran to perform average 
employment in a civil occupation.  

4.  The AMC should also schedule the 
veteran for a VA orthopedic examination, 
by an appropriate specialist, to 
determine the nature and etiology of the 
veteran's current low back disability.  
The examination should determine whether 
any back disorder was caused or 
aggravated by active service, or whether 
it is due to or aggravated by the 
service-connected disorders of the feet, 
knees and ankles.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination, and the 
examination report must be annotated in 
this regard.  The examiner is requested 
to review the pertinent medical records, 
examine the appellant and provide a 
written opinion as to the presence, 
etiology and onset of his back 
disability.  

Specifically, the examiner is requested 
to provide an opinion as to (1) the 
nature of the veteran's back disability 
(2) whether it is at least as likely as 
not (at least a 50 percent chance) that 
any diagnosed back disability was caused 
or aggravated by service (3) whether it 
is at least as likely as not (at least a 
50 percent chance) that any diagnosed 
back disability is related to the 
appellant's service-connected 
disabilities of the feet, knees and 
ankles and (4) whether it is at least as 
likely as not (at least a 50 percent 
chance) that the appellant's service-
connected disabilities of the feet, knees 
and ankles aggravated or contributed to 
or accelerated his back disability beyond 
its natural progression.  If the 
appellant's service-connected 
disabilities of the feet, knees and 
ankles aggravated or contributed to or 
accelerated any pathologic process of the 
back, the examiner must state to what 
extent, given in terms of a percentage, 
did it so contribute as compared to the 
natural progress of the back disability 
itself or as opposed to other possible 
contributing factors.  The examiner must 
provide a comprehensive report including 
complete rationales for all conclusions 
reached.

5.  The RO should issue the appellant a 
statement of the case as to the issue of 
entitlement to service connection for a 
back disability pursuant to 38 U.S.C.A. 
§ 1151 and comply with the duty to assist 
and notification provisions of the 
38 U.S.C.A. § 5103(a).  The appellant 
should be apprised of his right to submit 
a substantive appeal and to have his 
claim reviewed by the Board.  The RO 
should allow the appellant the requisite 
period of time for a response.

6.  Thereafter, the AMC should 
readjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
Adjudication of the service connection 
claim for a back disability should 
consider the applicability of the 
decision reached in Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Adjudication 
of the increased rating issues for both 
knees should include consideration of 
VAOPGCPREC 9-2004 and 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a Diagnostic Codes 5003, 
5010, 5257, 5260 and 5261 (2005).  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claims.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim(s).  38 C.F.R. § 3.655 (2005).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






